UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7190



DAVID E. DIXON,

                                             Plaintiff - Appellant,

          versus

HORRY COUNTY, SOUTH CAROLINA; JOHN T. HENRY,
Horry County Sheriff; RALPH VAUGHT, Adminis-
trator, J. Reuben Long Detention Center; LIEU-
TENANT BOYD, J. Reuben Long Supervisory Offi-
cer; KENNETH I. GRATE, Lieutenant, J. Reuben
Long Detention Center Supervisory Officer;
RANDY GERALD, Sergeant, J. Reuben Long Deten-
tion Officer; CORPORAL MOSES, J. Reuben Long
Detention Center Officer; NURSE STACKHOUSE,
J. Reuben Long Detention Center; VICKIE LEWIS,
Nurse, J. Reuben Long Detention Center; MRS.
GRISSETT, Nurse, J. Reuben Long Detention
Center; ANN ANDERSON, J. Reuben Long Detention
Center;   DOUGLAS    FREEMAN,   Horry   County
Administrator,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-95-1463-3BD)

Submitted:   December 19, 1996            Decided:   January 6, 1997


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.
Dismissed by unpublished per curiam opinion.

David E. Dixon, Appellant Pro Se. Sandra J. Senn, STUCKEY & SENN,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order adopting the

magistrate judge's recommendation to deny Appellant's motion for
summary judgment. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The order here appealed is neither a
final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED



                                2